Exhibit 5.1 ELLENOFF GROSSMAN& SCHOLE LLP ATTORNEYS AT LAW , 11th FLOOR NEW YORK, NEW YORK 10017 TELEPHONE: (212)370-1300FACSIMILE: (212)370-7889 www.egsllp.com November 5, 2012 VIA ELECTRONIC TRANSMISSION MYOS Corporation 45 Horsehill Road, Suite 106 Cedar Knolls, New Jersey 07927 Re: Registration Statement on Form S-1 Ladies and Gentlemen: We are familiar with the Registration Statement on Form S-1 (the “Registration Statement”) to which this opinion is an exhibit, which Registration Statement is being filed by MYOS Corporation, a Nevada corporation (the “Company”), with the Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended (the “Securities Act”). The Registration Statement relates to the public offering by certain selling stockholders of the Company named in the Registration Statement (the “Selling Stockholders”) of a total of 22,980,000 shares (the “Shares”) of the Company’s common stock, par value $0.001 per share, for their respective accounts. We have examined and relied on the originals or copies, certified or otherwise identified to our satisfaction, of all such corporate records of the Company and such other instruments and other certificates of public officials, officers and representatives of the Company and such other persons, and we have made such investigations of law, as we have deemed appropriate as a basis for the opinion expressed below. In such examination, we have assumed, without independent verification, the genuineness of all signatures (whether original or photocopied), the authenticity of all documents submitted to us as originals and the conformity to authentic original documents of all documents submitted to us as certified copies or photocopied. Based on the foregoing and in reliance thereon, we are of the opinion that the Shares are validly issued, fully paid and non-assessable. We hereby consent to the filing of this opinion as Exhibit 5.1 to the Registration Statement and to the reference to our firm under "Legal Matters" in the related prospectus.In giving the foregoing consent, we do not hereby admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act or the rules and regulations of the SEC. Very truly yours, /s/ ELLENOFF GROSSMAN & SCHOLE LLP ELLENOFF GROSSMAN & SCHOLE LLP
